Citation Nr: 0907368	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active military service in the United States 
Navy from December 1964 to October 1972.  He died in July 
2004.  The appellant is the widow of the Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.    

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision that 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  
VA appealed the Court's decision in Haas to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and imposed a stay at the Board on the adjudication of claims 
affected by Haas, such as the instant case.  The stay was 
lifted in January 2009.             


FINDINGS OF FACT

1.  The Veteran died in July 2004; the certificate of death 
and other relevant medical evidence shows that the immediate 
cause of his death was cardiac arrhythmia due to cardiogenic 
shock; the underlying causes of death were bronchogenic 
carcinoma (lung cancer) with metastasis to the brain; other 
conditions noted on the death certificate were status post 
epilepticus (seizure disorder) secondary to brain cancer, 
terminal hospital acquired pneumonia, and uncal herniation.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disease or disability.   

3.  The Veteran had active service on the waters off-shore of 
Vietnam, but he did not set foot in Vietnam; there is no 
competent evidence that the Veteran was exposed to Agent 
Orange during service.   

4.  The medical evidence shows that the Veteran's fatal 
cardiac arrhythmia and pneumonia were acute events at the 
time of death; there is no medical evidence of cardiovascular 
disease, cancer of any type, a seizure disorder or uncal 
herniation during service or for many years thereafter; the 
preponderance of the medical evidence is against a nexus 
between any of these disorders and any incident of active 
duty.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2008).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.
Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 and October 2004 letters sent to the appellant 
by the RO adequately apprised her of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

The Court recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for 
Dependency and Indemnity Compensation (DIC), VA must perform 
a different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2004 and October 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the appellant received 
notice of the evidence needed to substantiate her claim, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

Regarding the Hupp requirements, the first two of the three 
elements are not applicable as service connection was not in 
effect for any disease or disability during the veteran's 
lifetime.  With respect to the third element, as noted above, 
the appellant received notice of the evidence needed to 
substantiate her claim.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
December 2004 RO decision that is the subject of this appeal 
in its September and October 2004 letters.  Accordingly, the 
RO provided proper VCAA notice at the required time.   

With respect to the Dingess requirements, in the September 
and October 2004 letters, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  In addition, the 
aforementioned letters did not contain all of the elements 
required by the Court's opinion in Hupp.  The Board is 
cognizant of recent decisions of the Federal Circuit 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that, once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  To do this, VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Although not specifically discussed by the Court, some 
other possible circumstances that could demonstrate that VA 
error did not prejudice the claimant include where the 
claimant has stated that he or she has not further evidence 
to submit, or where the record reflects that VA has obtained 
all relevant evidence.  

The rating decision appealed and the statement of the case 
specifically noted that the Veteran had not established 
service connection for any disability during his lifetime, 
and provided an explanation concerning why service connection 
for the cause of the Veteran's death was not granted based on 
either a previously service-connected condition or a 
condition not yet service-connected; the text of the 
pertinent regulation, 38 C.F.R. § 3.312 was also discussed.  
Thus, during the appeal, the appellant had actual notice of 
these elements as well as an opportunity to submit additional 
evidence or argument to support her claim for service 
connection for her husband's death.       

The Board also notes that although the appellant has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection, as required by Dingess, supra, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, as the Board concludes below that the appellant is 
not entitled to service connection for the cause of the 
Veteran's death, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.         

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  While the appellant does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.     

Duty to Assist

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issue adjudicated in this decision.  There is 
no indication in the record that any additional evidence 
relevant to the appellant's cause of death claim is available 
and not part of the claims file.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As explained in more detail below, the 
Veteran's fatal cardiac arrhythmia and lung cancer with 
metastasis to the brain and resultant complications began 
many years post-service and there is no competent evidence 
that links any of these fatal diseases to any incident of 
active duty.  The appellant contends that while the Veteran 
was in the military, he was exposed to Agent Orange, and that 
due to his in-service Agent Orange exposure, he later 
developed his fatal lung and brain cancer.  However, there is 
no competent evidence that the Veteran was exposed to Agent 
Orange during service.  The Veteran had active service on the 
waters offshore of Vietnam, but he did not serve in or visit 
Vietnam.  As such, the presumption of exposure to herbicide 
agents to include exposure to Agent Orange, does not apply.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In addition, in 
regard to the appellant's contention that that the Veteran 
was exposed to tuberculosis during service, and that his in-
service tuberculosis exposure caused him to later develop his 
fatal lung cancer, the Board recognizes that the Veteran's 
service treatment records show that he was exposed to 
tuberculosis in March 1969.  However, there is no medical 
evidence of record which relates the veteran's lung cancer to 
his in-service tuberculosis exposure.  Under these 
circumstances, there is no duty to obtain a medical opinion 
regarding the cause of the Veteran's death.  See 38 C.F.R. 
§ 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The claims file includes all known available 
relevant evidence needed to adjudicate this claim.         

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
appellant, and thus, no additional assistance or notification 
was required.  The appellant has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition. Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

For certain chronic disorders, including malignant tumors and 
cardiovascular disease, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive DIC.  38 U.S.C.A. § 1310.  In order to 
establish service connection for the cause of the veteran's 
death, and entitlement to DIC, the evidence must show that a 
service- connected disability was either a principal or 
contributory cause of death.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause. In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, service connection will be established on a 
presumptive basis for numerous diseases, including 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), even though there is no record of such disease 
during service, provided that the disease is manifest to a 
degree of 10 percent or more at any time after service.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

"Service in the Republic of Vietnam" means actual service 
in-country in Vietnam from January 9, 1962 to May 7, 1975, 
and includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525) (VA's requirement that a veteran must have 
"stepped foot" on landmass of Vietnam for Agent 
Orange/herbicide exposure presumption is valid interpretation 
of the statute); VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding 
that mere service on a deep-water naval vessel in waters off-
shore of the Republic of Vietnam is not qualifying service in 
Vietnam).          


III.  Analysis

In the instant case, it is the Board's determination that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's 
death.  

The Veteran's service treatment records are negative for any 
findings attributed to cardiovascular disease, to include an 
arrhythmia and cardiogenic shock; lung cancer, brain cancer, 
pneumonia, a seizure disorder or uncal herniation.  The 
records show that in February 1966, an x-ray was taken of the 
Veteran's chest.  The x-ray was reported to show some minimal 
pleural thickening and a cervical rib in the right apex which 
was not considered disabling.  Otherwise, the chest x-ray was 
negative.  In February 1970, the Veteran had another chest x-
ray taken which was reported to be within normal limits.  In 
October 1972, the Veteran underwent a separation examination.  
At that time, his lungs and chest, and heart were clinically 
evaluated as "normal."  A chest x-ray was reported to be 
negative.  

The earliest evidence of record of any of the Veteran's 
diseases noted in the death certificate is in a December 2003 
medical record, wherein the Veteran was diagnosed with small 
cell lung cancer.  Private medical records from C.L., M.D., 
dated from December 2003 to March 2004, show that after the 
Veteran was diagnosed with lung cancer and underwent 
radiation treatment and chemotherapy.  In a private medical 
statement from A.P.A., M.D., dated in October 2004, Dr. A. 
reported that he first saw the Veteran in April 2004 due to 
sensorial/behavioral changes.  At that time, the Veteran had 
been diagnosed with lung cancer with brain metastases.  Dr. 
A. stated that the Veteran was admitted for status 
epilepticus secondary to brain metastases secondary to lung 
cancer.  The pneumonia developed during admission and was 
consequent to lung cancer and probably aspiration pneumonia.  
According to Dr. A., the immediate cause of death, which was 
cardiac arrhythmia, could happen without any cancer at all.  

As stated above, the first medical evidence of record of any 
of the Veteran's fatal disabilities is in December 2003, over 
31 years after his separation from the military, and there is 
no competent evidence of a nexus between any of these 
disorders and service.  With respect to negative evidence, 
the Court has held that the fact that there was no record of 
any complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  Thus, the lack of evidence of any lung cancer, 
brain cancer, or cardiac arrhythmia until over 31 years after 
the Veteran's discharge weighs against a finding that the 
lung cancer, brain cancer, and/or cardiac arrhythmia which 
caused the Veteran's death were related to military service.  
Id.        

The Board recognizes that in Dr. A.'s October 2004 statement, 
he indicated that in response to the question of whether the 
Veteran died of a service-related disease, the answer was 
"yes."  However, the Board notes that a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  

As previously stated, the Veteran was not service-connected 
for any disabilities during his lifetime.  In addition, aside 
from the fact that Dr. A. did not specifically link any of 
the Veteran's fatal disabilities, to include lung cancer and 
brain cancer, to service, Dr. A. did not provide a rationale 
for an opinion that the veteran died of a service-connected 
disability or otherwise refer to any supporting evidence that 
the Veteran's fatal disabilities were related to his period 
of service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to the origin of the 
veteran's disorder).  In fact, the explanation provided, with 
emphasis on diseases diagnosed in recent years (lung cancer 
with brain metastasis and pneumonia) and without identifying 
a link between these diseases and service, weighs against a 
nexus between the causes of the Veteran's death and service.  
The Board specifically notes that Dr. A. addressed the 
Veteran's admission to a private hospital in 2004 for status 
epilepticus secondary to brain metastases secondary to lung 
cancer.  According to this physician, the Veteran's pneumonia 
developed during admission and was consequent to lung cancer.  
Thus, given that the Veteran was not service-connected for 
any disabilities during his lifetime, and that Dr. A. did not 
specifically link any of the veteran's fatal disabilities to 
service, the Board finds that the bare conclusion of linking 
death to a "service-connected disability" is not supported 
by the medical evidence of record, to include Dr. A's own 
statement when read in its entirety.  For these reasons, the 
physician's isolated response of "yes" to the question of 
whether the Veteran died of a service-related disease is of 
no probative value.  See Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) ("[i]t is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence").

The Board also recognizes the appellant's contention that the 
Veteran was exposed to Agent Orange during service and that 
due to such exposure, he later developed his fatal disorders, 
specifically his lung cancer.  In this regard, a review of 
the Veteran's service treatment and personnel records reflect 
that the Veteran's service in the United States Navy included 
service on board the USS Cacapon in the waters off-shore 
Vietnam.  Service records include notes of awards based on 
service on board the USS Cacapon.  However, service records 
are negative for confirmation of any duty or visitation 
onshore.  The Board also notes that in July 2002, in response 
to a request from the RO for a determination as to whether 
the veteran actually had duty or visitation in Vietnam, i.e., 
whether he actually set foot in Vietnam, the National 
Personnel Records Center (NPRC) reported that the Veteran 
served aboard ships which were in the official waters of 
Vietnam; they stated that they were unable to determine if 
the Veteran actually set foot in Vietnam.  Thus, in light of 
the above, given that there is no evidence showing that any 
of the ships the veteran served aboard ever docked in Vietnam 
or that the Veteran ever set foot in Vietnam, he is not 
entitled to presumption of Agent Orange exposure.  The Board 
is bound by VA General Counsel Opinion that service on a 
deep-water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97.  

The Board parenthetically notes that the only one of the 
Veteran's fatal disabilities that is among the disorders that 
are presumed to be associated with exposure to herbicides is 
lung cancer.  38 C.F.R. § 3.309.      

There is no competent evidence of record which shows that the 
Veteran was exposed to Agent Orange during service.  In March 
2002, in response to a request from the RO for any documents 
showing the Veteran's exposure to herbicides, the NPRC 
reported that there was no record that the Veteran was 
exposed to herbicides.  The Board recognizes the appellant's 
bare contention that the Veteran was exposed to Agent Orange 
during service.  However, her assertion is not evidence of 
exposure and cannot serve as competent evidence of such.  In 
this regard, the Board notes that the record does not show, 
nor does the appellant contend, that she has specialized 
education, training, or experience that would qualify her to 
opine that the Veteran was exposed to Agent Orange during 
service.  It is now well established that a lay person such 
as the appellant is not competent to opine on matters 
requiring specialized knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, her opinion that the 
Veteran was exposed to Agent Orange during service and that 
due to such exposure, he later developed his fatal 
disabilities, including lung cancer and brain cancer, is not 
competent evidence.  

The Board also recognizes the appellant's contention that 
during service, the Veteran was exposed to tuberculosis, and 
that due to such exposure, he later developed lung cancer 
which led to his death.  The Board observes that the 
Veteran's service treatment records reflect that for 
approximately 13 days in March 1969, the Veteran was exposed 
to tuberculosis while serving aboard the USS Cacapon.  
However, there is no medical evidence of record which links 
the Veteran's in-service tuberculosis exposure to any of his 
fatal disabilities, to include lung cancer.  

In July 1996, more than 23 years after service, a 
Tuberculosis Board Review opinion reflects that after a 
review of the clinical x-rays and history, the conclusion was 
that the Veteran had pulmonary tuberculosis (PTB).  In 
addition, in an April 2002 VA examination report, the Veteran 
was diagnosed with PTB, chronic bronchitis, and chronic 
obstructive pulmonary disease (COPD).  The examiner opined 
that the Veteran's COPD was probably not related to service 
but instead, probably related to PTB and chronic bronchitis.  
By an October 2003 decision, the Board specifically denied 
the Veteran's claim of entitlement to service connection for 
COPD.  Thus, although post-service medical evidence shows 
that the Veteran was diagnosed with PTB and COPD that was 
related to his PTB, there is no medical evidence of record 
which links the Veteran's PTB or COPD to service, or to any 
of his fatal disabilities, to include lung cancer.  In 
addition, neither PTB nor COPD are listed as a cause or 
contributory cause of the Veteran's death.    

In summary, the service treatment records, to include a 
separation examination, is negative for any pertinent 
abnormal finding, which weighs against the appellant's claim.  
There is no relevant medical evidence suggesting any of the 
diseases at issue until many years after service, which also 
weighs against the claim.  The earliest evidence of record of 
any of the Veteran's fatal disabilities is in December 2003 
when the Veteran was diagnosed with small cell lung cancer.  
He was later diagnosed with metastatic (brain) cancer and 
ultimately suffered a fatal arrhythmia due to cardiogenic 
shock.  There is no competent evidence of a link between any 
of these diseases and service.  The Board has also considered 
the arguments of the appellant that the Veteran was exposed 
to Agent Orange and tuberculosis during service and that such 
exposure directly or indirectly caused the development of one 
or more of the listed causes of his death.  However, the 
etiology of a disability is within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  As the appellant is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, she is not competent to provide a probative 
(persuasive) opinion on the medical matter on which this case 
turns.  See Espiritu, supra.  

For all of the foregoing reasons, the Board concludes that 
the claim for service connection for the cause of the 
Veteran's death must be denied.  In arriving at this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).           


ORDER

Service connection for the cause of the Veteran's death is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


